Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 1 of 12

Sweigert v. Goodman, USDC for the SDNY

D. George Sweigert, c/o
P.O. Box 152
Mesa, AZ 85211

Spoliation-notice@mailbox.org

June 24, 2019

Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 7* Avenue, APT #6-S

New York, NY 10001-7334

truth@crowdsourcethetruth.org

PRO SE DIVISION, ROOM #200 a
Clerk of the Court

USS. District Court for the SDNY

(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

 

SUBJECT: SWEIGERT V. GOODMAN,
CIVIL CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

REF: (a) Oversight concerning copies of pertinent letters
Dear Sir:
1. Due to an oversight the attached two letters were not copied to you.
OG

Signed this 47 ( day of June, 2019
“DSSS

D. George suMocrt, pro se plaintiff

1

SWEIGERT V. GOODMAN
U.S. DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK (FOLEY SQUARE)
CIVIL CASE #: 1:18-CV-08653-VEC, JUDGE VALERIE E, CAPRONI
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 2 of 12

D. George Sweigert, c/o

  

P.O. Box 152
Mesa, AZ 85211
Spoliation-notice@mailbox.org
June 18, 2019
EDWARD BUTOWSKY
2200 Bradbury Court
Plano, TX 75093 -
and = :
Clerk of the Court = ~
U.S. District Court ao
for the District of Columbia ce. 3B a
333 Constitution Avenue N.W. “ot :
Washington D.C. 20001 6 :
wed SG
SUBJECT: RICH v. BUTOWSKY et al
CASE #: 1:18-cv-00681-RJL
Judge Richard J. Leon
REF: (a) Whereabouts of a potential witness: Manual A. Chavez, III
To the Clerk:
1. The undersigned is a non-party that has observed the behavior of a potential witness. In

video content posted by ref: (a) it appears he is willing to voluntarily accept service of a

subpoena from the plaintiffs counsel.

2. On June 17, 2019 ref: (a) published the video entitled, Defango Get's subpoena'd in the
Aaron Rich Lawsuit - #sethrich Files, via Internet URL
https://www.youtube.com/watch?v=yLnzqesjPX8 (pictured below) which displays the e-mail

message content of plaintiff's counsel.

1

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 3 of 12

ay

 

 

= @pVoulube ~

YIMEHGERY LABANNA APD

  

Defango Get's subpoena’d in the Aaron Rich
Lawsuit - #sethrich Files

 

 

Defango TV
~~ Subscribed gh 20K 1.105 views
3. At time-mark 28:35 ref: (a) proclaims, “Hey, Jason Goodman. Yo, Jason Goodman,

mumble Jason Goodman. Jason. Are you watching Jason Goodman?.” Ref: (a) then proposes
that Mr. Goodman wait for ref: (a)’s e-mail messages to be turned over to plaintiff's counsel

before using such evidence in either one of two lawsuits (shown below).

e ROBERT DAVID STEELE vs. JASON GOODMAN, U.S.D.C. for the Eastern Dist. Of
Virginia (Richmond), 17-CV-00601-MHL.

e SWEIGERT vs. GOODMAN, U.S.D.C. for the Southern District of New York,
1:18-CV-08653-VEC [the undersigned is the plaintiff in that case]

RICH y. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 4 of 12

4. This dramatic request by ref: (a) appears related to the alleged coordination and
participation of ref: (a) with Jason Goodman and his then business partner George Webb
Sweigert [undersigned’s brother] to interview former detective Rod Wheeler (the subject of ECF
Doc. No. 62 [6/12/19]).

5. In the video publication of June 5, 2017, entitled “Crowdsource the Truth Interviews Rod
Wheeler’, Internet URL: https://www. youtube.com/watch?v=yDI0AFOHuNI&t=1609s , the
three discuss the Rich family at length. Pictured below, left to right, George Webb Sweigert
(currently a resident of Annapolis, Maryland), Jason David Goodman, (resident of New York,

New York) and Rod Wheeler (resident of Upper Marlboro, Maryland).

 

Crowdsource the Truth Interviews Rod Wheeler

Jason Goodman
~ Subscribed @ 81K 43.614 views

a 1868 ai 83

 

ohare ses hiore

 

sot

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 5 of 12

6. It is relevant to note that ref: (a), aka YouTube channel name MERLIN DEFANGO, and
DEFANGO TV and LARP WARS, uses the name DEFANGO as an alias.

7. Ref: (a) distributed a video on August 6, 2017, entitled “Fake News | Rod Wheeler and
Seth Rich Case | Anti Radio Underground” at Internet URL:

https://www.vyoutube.com/watch?v=_zDIkag3hmw .

 

Fake News | Rod Wheeler and Seth Rich Case |
Anti Radio Underground

 

Defango TV
“ Subscribed 4 20K 4.100 views
od
Signed this day of June, 2019 >

D. G. Sweigert non-party

4

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 6 of 12

D. George Sweigert, c/o

 

P.O. Box 152
Mesa, AZ 85211
Spoliation-notice@mailbox.org
June 16, 2019
EDWARD BUTOWSKY re
2200 Bradbury Court es ae
Plano, TX 75093 ca
and a mo
Sot
Clerk of the Court ve =
USS. District Court 7
for the District of Columbia nO
333 Constitution Avenue N.W. —
Washington D.C. 20001
SUBJECT: RICH v. BUTOWSKY et al
CASE #: 1:18-cv-00681-RJL
Judge Richard J. Leon
REF: (a) Whereabouts of a potential witness: Manual A. Chavez, III
To the Clerk:
L. The undersigned is a non-party that has observed the behavior of a potential witness to

escape service of subpoena process in this litigation. This behavior is documented in a series of

YouTube social media videos produced and distributed by ref: (a).

2. On June 14, 2019 ref: (a) published the video entitled, Daywave Florida defango, via
Internet URL https://www.youtube.com/watch?v=qOpPqp8KBuU . In this video the witness

request from counsel is displayed to the audience (see below).

1

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 7 of 12

ec

GB YouTube

 

 

ES eee 6 O05

Daywave Florida defango

3454 4] 33 Bl 4 SHARE | &, SAVE

 

 

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 8 of 12

3. Ref: (a) reads the e-mail message request to his world-wide audience then remarks [time-

mark 15:12]. “Sorry, Your going to need to serve me first. Which you have not.”. (see below).

 

Defango TV 92) p),:
ta Hall ~ es

  

4, It is relevant to note that ref: (a), aka YouTube channel name MERLIN DEFANGO, and
DEFANGO TV and LARP WARS, and uses the name DEFANGO as an alias. His whereabouts
presently are in Pensacola, Florida; but, his base of operations appears to be Carson City,

Nevada.

5. Ref: (a) discusses the filing of a Virginia police report (purportedly filed by the wife of
the ex-attorney of ref: (a)) with a Carson City Police Officer in the video production published
May 18, 2019, entitled Visited by cops — Virginia Police call — Defango TV via Internet URL:
https://www.youtube.com/watch?v=Y wW G3ZOuOsg&t=60s (see below).

3

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 9 of 12

 

Visited by cops - Virginia Police call - Defango TV

Defango TV

Subscribed 2 20K :
“ 3,305 views

e Ak fe o& Share eae More & Be os =

 

6. The former attorney of ref: (a) in question — Steven Biss — apparently represented
ref: (a) at one time in a matter that was never filed in the state courts of Arizona. Ref: (a) is also
a potential witness in the lawsuit known as ROBERT DAVID STEELE vs. JASON
GOODMAN, U.S.D.C. for the Eastern Dist. Of Virginia (Richmond), 17-CV-00601-MHL.

7. There are Internet web-sites that purport to display the present address for ref: (a)

in Carson City, Nevada.

4

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 10 of 12

by consumers, for consumers...

= Report. con

Don't let them get away with itl® Let the truth be known!™ @ Revie

    

® Total Visits since 1997: 9,008,617,292 @ Estimated Money Consumers Saved since 1997: $15,765,080,261 ™ Reports filed: 2,585,322

Programs & frees Sebo Verified Business = = Legal Perr mets FET)

 

Services eNO i Resources Directory Directory Thank You Media

Report: #1476264

Complaint Review: Merlin Defango - Carson City

Don't let them a Submitied: Sai, March 30,2019 = Updated: Sun, March 31, 2019
Get away with it! a Reported By: James — Wisconsin United States

   

 

a Merlin Defangeo
17 Nevada St

 

Carson City,
Make sure they make United States
the Ripoff Report! = Phone: 480-868 Zl

Internet URL:
https://www.ripoffreport.com/report/merlin-defango/carson-city-tv-manuel-chavez-1476284
8. In a video distributed on June 3, 2017, entitled Jason Goodman and CO spoofed
the SethRich [soc] files on accident, via Internet URL:
https://www.youtube.com/watch?v=adJ2FxWJZCE . In this video DEFANGO (ref: (a))
describes his understanding of purportedly stolen files from the Democratic National Committee
(DNC) that were in the possession of Jason Goodman (defendant in the Virginia lawsuit).
Apparently, Mr. Goodman had transmitted the allegedly stolen information (protected personally
identifiable information) of DNC donors (names, addresses and amounts) to DEFANGO for file

forensics (see below).

5

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 11 of 12

ee) ee eee

 

Jason Goodman and CO spoofed the SethFiles files on accident
ahaha

Defange TV

 

   

 

D. George sheigert, non-party

6

RICH v. BUTOWSKY et al, CASE #: 1:18-cv-00681-RJL, Judge Richard J. Leon
 

    

Case 1:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 12 of 12

GUAVIG/IVVOU Sasi

CIET-LOOOT M40A Many yO MON

 

9149 [Bog 00s

(Gravnds ATION) “epoo UD oun weos

ANGS 94} 105 3.002 yoLysIg *s°p oon pence OL
M0) 94} Jo Ysa]

00¢# WOON ‘NOISIAIC AS Oud

Z10°XogTIeM@osyjou-uoyerypods
II7ZS8 ZV ‘BST

TST XO "O'd

0/9 JAISIOMG 33.1094) *(

—l

GI/LOAGIL GEL -UU FELUUUULUUUUSA

 

8102 0 Avid /

 

il

I

 

|

 

20 She GZIG ELSI BS1S SOE
YAEWNN ONIMOVEL SdSN

9461-20001 AN XHOA MaN-

 

 

61/92/90

9001

ZO Oe'e 91 0

 

 

@ Aeg-2 TVW ALIHOIdd

 

€-29g0r29egso .
6L/Pe/S0 G Z

29996 UBL

diVvd ADVLSOd SN

 

 

 

 

 

 

weed “Sivan ke

 

 

 

ae

& & This envelope is made from post-consumer waste. Please recycle - again.
